COLLIER, C. J.
— In Curry v. The Bank of Mobile, (8 Porter’s Rep. 372,) we determined that where the judgment recited that the plaintiff “ produced the notice and certificate of the president of the bank indorsed thereon,” it must be inten*436ded that the notice and certificate found in the transcript, were those produced in the court below, and further the recital, and judgment were evidence that they had been there acted on and could be here looked to as part of the record. The recital contained in the judgment in the present case is quite as full and direct as in that cited.
In Lyon v. The State Bank, (1 Stewt. Rep. 442,) a certificate, not more special in its terms than that found in the transcript, was held to be sufficient. That case, at least as to this particular point, has been repeatedly re-affirmed, and we are still satisfied with it.
The other objections to the judgment of the County Court are decided by the judgment in Sale et al. v. The Branch Bank at Decatur; the errors assigned in both cases being counterparts each of the other. The consequence is, that the judgment must be affirmed.